oy,

   
 

‘ENC. 2 CS
UNITED STATES BANKRUPTCY COURT
DISTRICT OF SOUTH CAROLINA

     

In Re: |. ‘ ne a
Sehr REY Eujene a
}
}

 

  

 

 

 
Milk "eM IA fetes
Other a 8 bon eee stare ep i aeeeeaeeeee

 

 

  
 
 
 
 
 
   
   

 

Miscellaneous Farm Income”
Contract payments.
Contract payments
Contract payments
‘Rent payment © ,
Rent payment... a
Sovernment payment:

 

 

 

 

 

 
  
   

1
IH

EXPENSES PAID
A. HOUSEHOLD (
  
  
  
 

 

 

il. EXPENSES PATD

A. HOUSEHOLD. (Use more pagés if.

 

Payee |:
     

B. “ EARM EXPENSES (Use more pages»

Date -
Ao

U

       

Beock sri
 
   
   
 
   
  
   

oO

TOTAL PAYMENTS MADE TO CHAPTER 12 ‘TRUSTER:
TOTAL EXPENSES FOR MONTH

CASH PROFIT (LOSS) FOR MONTH:
[TOTAL INCOME minus TOTAL , EXPENSES}

OTHER NON- ~CASH LOSSES:

 

LOSS DUE TO crop FATEORE OR:
DAMAGE 3 we EEE

 

Loss DUR TO. DEATH OR DISEASE.
OF -MIVESTOCK OR: POULTRY -

 

 
       
    

 

Account Number XXXKKAI5S
‘|. Statement Date: 06/28/2019
_ "Enclosures

 

POULTAY BREEDER. FARM, “LLG

 
 

 

 

 

Account:Number.--; XXXXX4955 |:
Statement.Date ~.: 06/28/2079. [:-
Enclosures: eo.

POULTRY ‘BREEDER FARM, -LLO =

DESCRIPTION. DEBITS oo. “CREDITS DATE
400898182 ‘Online: ‘Transfer Yo°211029525 At 19:14 On 0 mee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
  
   
  
  
    
 
    

'. | Account Number YOORKKESSS-
| Statement Date os 96/28/2019
| Enclosures _

 

 

-POULTRY:-BREEDER FARM, :LLO 0s:

 

DESCRIPTION
CHECK #4715

CHECK: # A714.

 

<DEBITS |

      
      
  

 

Oe/21/19.
06/21/19
2 SERVICE : |

CHARGE”

     
